IN THE
                      TENTH COURT OF APPEALS

                             No. 10-14-00392-CV

WILLIAM M. WINDSOR,
                                                         Appellant
v.

SEAN D. FLEMING,
                                                         Appellee
                                      and

                             No. 10-15-00092-CV

WILLIAM WINDSOR,
                                                       Appellant
v.

JOEYISALITTLEKID, ET AL,
                                                       Appellees



                       From the 378th District Court
                           Ellis County, Texas
                          Trial Court No. 88611


                                   ORDER


     The briefing schedule in these appeals was stayed by order of the Court issued
on October 15, 2015. Accordingly, Sean D. Fleming’s “Motion for Stay and Alternative

Motion for Extension of Time” for these appeals is dismissed as moot.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed November 25, 2015




Windsor v. Fleming and Joeyisalittlekid                                       Page 2